OFFICE   OF   THE ATTORNEY     GENERAL   OF TEXAS
                           AUSTIN




Homrable D. 0. @reer
State Hi&way Engineer
Texas Highway Department
AWtin, TOXW
Dear Slfr




as follow:

                                  w that any mneyo
                                 tax oolleotor from
                                 oertifiaate of title,
                                es neoeerary to the
                                e duties requlrad  of
                                It10 Aotj ehould be
                                 y Department for
                      ate FKghway Pund~ Immediately
                      bed tax OQlleOtQrS to remlt
                      t any money8 regaining in their
                     e end of the 1941 oalendar year
                     t 0r all neoesrary oiiioe empenseia,
                     8, 1941, we reoeired from tax
                    8um or &31,660&O.   In the latter
    part of 1041 a suit was filed by the UommN~ionerr
    CQtU?tOr Harrie  County oonterrtingthe Stateva
    intereatrrin any BUUW~~ remaining over aad above
    the expenses of administering the Title Aot by
    the tax Colleotor of Harris Oounty, and as a
    rwult Or this aotion, ,thisDepartment reoeltsd
     %norable   D. C. Greet      Pam   8



     from tax Oolleotors at the end of the lQII3oalendar
     year the sum of only $5,526.16. This Departlapntia
     oow boldfng oheaks from tax oolleatora in the total
     oum or $27,llB.96, that has been reoeired iron tax
     oolleotork ln response to our dlreotlona that all
     aooaoyaremaining in their title tllndafter the pay-
     ment 0r all expensar Or ad.alniatorlngthe Aot rar
     laoh oalandar year be remitted to the Highway Depart-
     ment . It haa not bean depomlted in the State Hlghway
     Fund beoawe it was realized that the oourta might
     poaslblg determine that the State had no interest
     in auoh fund8 and it rould than be lmpooeible to
     return the fund8 to the county without the act of
     the Legl8lature.
                 * Will you pleaee advise uo what di8po8ition
      ohould now be made of the above amntloned rundo by the
      HUhway Departma&LR
           Thi8 Department delivered SO you it8 Opinion 190.
O-3561 in May 1941, to tho offoot that any baluaoe or rurplua
ovar neee8wry expenditure8 out of the 88# retalned by the
a88eawr and oQlleoter   Of the oounty would not be oonridend
roe8 or oodaaLon8    to be paid Into the Offloer#* Salary Food,
or aooomted fQr aa fee8 0r QifiOO, but lhQuld be waltted
to the Highway Deputmentr
           In the oaae’oi State ~8 Ql.888, 167 8. W. (Sa) tO6,
the Oourt OS OlillAppeal8 at Oalveaton in it0 opinion aet
out the itiding oi iaot and oonolu8lona    0r law Qt the trial
oourt and then rendered two oeparate findingo.    We qwte the
13th finding of the trial oourt a6 tollowat
      “19.  X find that, iigUr8d upon a peroentage baair,
      baaed upon the number of deputies  in the offloa, the'
      ooat of adminiateriag the Oortlricate 0r Tit18 A08
      ia Ekrris Goant)requal8 o r lxoeed8 th8 SS$ retained
      by the AIu88Ol' and Golleotor otlt Oi the Certitioato
      of Title fe8srn
           We alao puQte iroa the same aplnlon the ~onolualona
 or law numbered 1 and S aa tollQw8:
      "1. I wnolude a8 a IWAttOrof law that 00 fntOntiOn
      is ahown upon the part Or the Legislature.,by the
g6norable D. C.      Greer    Page 3


          language of the aaendnmnt Or Seotion 57, 0r the
          CertlfiOate Or Title AOt, t0 reqUir0 the A88emQr and
          Colleotor o? Taxes to aooouat to the b-to Highway
          Department tar any aurplua whloh might remain In his
          hMd8 frQI?I the 2S# ice retained by him, and that it
          was the intention a? the Legislature that luoh ice
          8lu3uldoonatitute a fee 0r of?ioe, or orriaial aoa-
          pensatfon, o? the A8aeaaQr and Colleotor.
           "3. I iurther oonolude that the sentenoe in Seo. 61
          Art. 16 Qr the Stat0 CO&3titUtfQa,    VO~OncO AM.    St.,
          reedln&;   *AU fee8 earned by di8trlot, oounty and
          'preolnot officer8  ahall be paid into the county
           treaaury whore earned ior the aooount Q? the proper
          mad*, indieatea an intention that all rOO8 0r every
           aharaoter oolleoted by a county otiioer oiiloially
           In oountiee hating a population   Q? twenty thowand
           or more rhall baoom rOO8 0r QrfiOO, and that    the
           ottioer i8 limited to his salary a8 oompennation,
           $nd any feea oolleoted by him o??lolally mu8t be
           paid Into the oounty dOpQ8itQry as direoted by the
           oonditutional provi810n.”
               The Court o? Civil Appeal8 on page 201 of the G&00
Opinion     held that the new duties to the @ubllo generally
(and not a8 Han Friday to the Highway Department only) were
thus   iaposod   by the law making body upon the appellee only
in hi8 oiifoial oapaoity a0 tax a88esaor and oolleotor o?
Earri8 County and prooumably within the already      exletin&
oonatltutioual     powers Or ouch an orrfoer. Following   thl8
tinding we quote:
               "(lo) This oonclu8lon detortinea the merita ot
          the Highway Depurtment*O appeal, beoauae, under it, that
          appellant had no interest in the fund here involved;
          aooordingly, it is not deemed neoesaary to at length pa80
          UpQa it.8 other contention agin8t the 8UffiOienQy 0r the
          erideme to euetaln the oourt*~8ifnding that the ooat
          o? administerin@ the Aot to the appellae equaled QC
          oxoeeded the 2S$ lee 80 retained by him.
       0    *~woweverl no hOk Or OUDpO~ rOl: VU&t ri&kd~~
       on tb iaota 18 ~ereeivod--it appearbaa to bore beon
       at lea&   l perrlaaible lnfennoo iron all the taota
       and oiroumatanooa in e~ldenea.
                 a The appealed-from                 Jadumn8 wtll be In al1
       other reapeeta  affirrd,     but l8 to it0 allowaaoe
       o f ltOo r na y*a
                      r o e8  to tho lppelbe It rlU    be
       revaraed, an6 tbe ertire oattao an to attorney'r
       Seer will ba here rendered ldvezaely to Elm.
                     *Afiirsed     in part,      reveraed    rml nndered   in   part.*
                                              i ,’            .

           ft will 8e aeon from a uraful madin       of the Olaaa
Caae  tbatZha Court of Civil Appeal8 hrld two thin&a, that is,
tlrrt, that the Rlghway Departmenthad u? iakreat in the
toad beeauae Sk tax ColUater and Aaaeoau be aot it@ agant
bat was rreth::lii ooaiormenae  to hi8 duty u a publio offlei~l
and She aneya   eolleoted  were Seer or oifloa an6 it war sot
ne6eaauy to poaa at len((thupon any other emtantien~       and
880ond, there waa no lack ot wpport for auah riadla(l Oi iaota
peroolve6 la the rooord, it ap~#ulngi to have been at lm8t a
permlaalble            fnrereaoe     0s all      the raOt8   an4   ofrcunuturooa    in
nidaaoa.
           ltoa thla 4ari~alon cr Dim Court of cltsl AjBpoaU,
tha State or ruaa made lppllaatloa ror writ of error to
&ho supreme Coptt aad ralasd tlm point that   the iindtng
t&it  the o o a Eaor ldp r la i*tuthe aot fn Barrio County
qtia    or lsoeoda the L&I rotaYna d bf the CoUeotor aid
OS luoh Seoa aa oonatrued by tba Court of Clvll ippmla
wa8 unoorta\ln to the e%tem aa to afford no 1e8al support
to r luoh eonelualon of law aad jobgment breed thueoa.
In the applloatioa. the other pelnt cri error a0 to tbr
eomtruotioa    8eatIon 5B ot the Certlrloata of TlOle kot
was al-   ratred.
                 ma      ~upruao Uuwt         rreruud the welt       or error fos
we     0r   rurit.

                 ikale 40$ of tire &ha                of 01111 Proeddwo    prwldoa
that  ia    au     W&W0 th0 $&IOOnt
                       W8Q8           Of t&O COwt Of civil
        18 a oorreot one Wt the L;tUpreae
icppeelrr                                 Ceuti la net
oatdefied that thouoginloa of the Gourt of Clrfl Artper la
aU raapea0a hrr eorreetly  de&wed   the  bw, It will retaam
      Ronwablo R. C. Grow                      .YwJ45



      th;   a~&l8Otion        with    the   t¶OOkOC       not&ion;        "hfu80d       lot   tant   of
  Merit       .*

                    The JURr@E@ court has no 5uriwuotian PO to the
      faote of the oaae, when there ia a                       dl8pute.       Riohardaon       va
      Liberty Iadep6mWt              3abol Dirtriot 39 6. w. (zd) am.

                xt do88 not roiiw  the th8 crupru~ c0e  18 0Ot0f
      ooncr8moA with the iaot 188~08. The saprem court detaria88
  VhOther   thaw8 18 a lOgel 8aifioi8noy  to #upport   u fi~luiry.
  YH   Ga1v.*ton  H. & ti. A. BY. co. V8 nrrrioca  Greowf    co.   36
  6. b. I %d) 905, US 3. 6. (64) 6@3, afflrting    1s if. a. 61~4 983,
  In that oaai3 It wee held;

                  *A8 wo oOn8tPUo tho oplnlon Of DhO Court  of civil
             @pcLL8, that oourt do08 uot Wort8k8 to rub8tltuto
             ltr rlndingr of feet ior W   findingi ef thr trial
             court, but aordp oonetruad tbo log81 lfr00t   Of t.hq
             evibao~,      oon8l6er.d       ae a rholo, an4 hold, a8 a                     arttai
             o fla v,  th a the
                             t ma r f  c o .
                                           *a athe lgw&t OS the R*ilwy
             co. ad not ltbble for the #hlpPrtitor ~048 brrtro+
             by rir0, on6 theroiorc,revorwl ma6 rendarod the 08~80.
             Thir ruling   five8 the iiu~mmr, Court the parr  to mvi8v
             th alvia o nea .~
           fn the aale of zuith VI AtOht8On  T. & 8. 1.  B   Iw8
9. t. 690, tbo ctap3rmaCourt he16 that  the Cart of CiviE @pealm
having mdo Ciudlnm of hot that dofoet rroovarf,      it wa8 nooerury
that the oras@ bo rowid& for another trial.
                   Tha Cortltio*to of Title aot of MSQ,                           doftm$      the
torna        V0parta8nta       urd        adaiat~tratlonan6l rnror00-
                                      plaood        th8
was         or the Irw isa the Ropartm8nt of Publio mfetr   mB pro-
ridod      its    riehtr and dutlm             in    reapoat thareto~           P ad ruthorised
thr     8ai4     d*partmwit      to   p~OWib0             llW888*y        ;tOX%uD and   CO IS&a
rulea  neoerrary to etfeotuato the law; al promorib&    tho dutle8
of the deaigoatod  a&a&8.   Hmn this law wan aaandod by t&e
lQ4i  h618lrrture, the XUghay Dep8rtmmt   oi 'Paa   toak over
the function8 of the IIopwtmnt of Public   i%afetf, but th.  pro-
vi8lon8 In the oti&wl    ii6twith roZca-es to the laatterra  above
numt~iouod wra not obwigrd.
Bonorrble D. C.             Creer             Pa$e 6


               In vlaw or Huh  of Froaaduro   80. 485,  tbo rerusal
0f the  nit of error ror want 0r eRrit is oAp6bh of the OOD-
etruction that tha ame Was refuesd bOOaU88 the judgannt         upon
thO faot ieaua at arproditure of SUOh auas by the oolleotor
WI)8 OonaluSiVI,    and that the Court WaS not 8AtiSfi.d with tho
Court  ot Civil dippeAl hoMing on the amttsr      of aganoy  of the
Coll8otor. The order srrdeby tbr Oluproaa Court is ll80 sapablo
of thO oon8~truOtloathat the writ wan rorurrd       booau8e tha oourt
wee 8etiSfie0 with tho Court of Civil r~~8818 holding on thO
qua8tion of agenoy and that it we-8ROt 8at~8fie6 with raIsranO0
to tbo JUd$meMi Upon tha iPOt i#sUO Of OXpOQAitUrO Of SUOh SW
by the 00118AtOr in the 4dAilIiStrAtii.AOr the Act AS b8iw OOA-
cluBlra.
                 In tho       li@ht        Of Vhat WS hRV0 raid,          the QUOStfOB        Of
ttAa   ~t6t8'8    lateroUt            in   be&llOoS, attat   hOal         lX~nditU?O#         ha10
boon    pAI, 3&S not bwn                   dofinitely drteEmiB#d
                                                by tho &l&UOU
COtart,mb    thr dOO181On O? th. OOUm Of civil &QOe18 68 to
ruoh aattare   lb0uld not h aoaaptad (LS tha law gororniag thO
aammr   to your lnwtlr~.
            til fund8 bO&n6in$   to the Bi@weJ DepRTtMOnt  er8
dOpOSi&Od vlth tha Stat0 ~ea#UrOr    t0 tbo OrOdit Of a SpOOi81
fr&fd&eRi(ClutOd au the bitat Hi&Way   ?uOd and paid 6Pt lo OOtb -
*      to Ar tic le
                  64 9 4 .

                 Tbr    6bOVO       h&St       n8-d    StatUtO   aad   UtiOl.8    6678       t0
6694 iIl81PSiV0, Of the   Stf&tUt88   mko    it ap&uWOnt  thet, subj.&
to oontrol by the ~&iSlAttlFO,      th#   Stat0  Bi&WR~ Dapartmmt i8
glvon the supenlsion of the tit&toIii&way Fun4 and 8nl lxpcm-
dituror thsreot    618 Was held lI2the QaSO       Of Bobbin8  V. lho-
StOR8    cOUlltJ,da.~.                 916.

           Th8 Stats Troaeury lr the AO~oeltor~ of ttm fuads.
TexAs Co. v. kiohrlewer,38 3. 3..ha. 141‘ error refused.
                 It    16    our  opiaion that           the chOOk8 mrutlonod           by   yea
#ho&d      be turned         over  to the &At8            '&OeSWOr.
                                               YOU8    very truly,